Citation Nr: 1624006	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  11-22 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from March 1982 to March 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The December 2008 rating decision granted entitlement to service connection for PTSD and assigned a 30 percent rating, effective March 28, 2008.  A notice of disagreement with the effective date was received in October 2009, a statement of the case was issued in July 2011, and a substantive appeal was received in August 2011.

In his August 2011 substantive appeal, the Veteran requested that he be scheduled for a personal hearing before a Member of the Board at his local RO.  He withdrew this request in writing in September 2013.

In September 2014, the Board remanded this case for additional development, and the case has been returned for further appellate review.


FINDING OF FACT

The clinical signs and symptoms associated with the Veteran's PTSD most nearly approximate occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for a rating of 50 percent, but no higher, for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.125, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2015)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes an April 2008 evidentiary development letter in which the RO advised the appellant of the evidence needed to substantiate his service connection claim.  The appellant was advised in this letter of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  This letter also advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claim, pursuant to the Court's holding in Dingess, supra.  

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issue on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's VA medical records.  One purpose of the September 2014 Board remand was to determine whether there were any pertinent VA treatment records dated prior to March 2010 that had not been associated with the claims file.  On remand, no such records were located.  The Board is satisfied that no prior mental health treatment records exist and are outstanding in this case, as the Veteran's December 2008 VA examination report expressly notes that the Veteran had not at that time had any treatment or hospitalization related to his PTSD.  In addition,  records from March 2010 and shortly reflect that the Veteran had not engaged in psychiatric treatment as of that time, as he specifically denied any history of mental health treatment in a May 2010 PTSD Evaluation/Assessment Note.  

The RO arranged for the Veteran to undergo VA examinations in December 2008 and October 2014.  The Board finds that the resulting examination reports are adequate for the purpose of determining entitlement to an increased rating.  The examiners reviewed the claims file and elicited from the Veteran his history of complaints and symptoms, and the examination reports provide pertinent clinical findings detailing the results of the examinations to allow for effective evaluation of the Veteran's disability.  For these reasons, the Board concludes that the examination reports in this case provide an adequate basis for a decision.

In the March 2016 informal hearing presentation, the Veteran's accredited representative stated that the October 2014 VA examination is no longer contemporaneous and that, when the record does not adequately reveal the current severity of the Veteran's disability, remand is necessary in order to obtain a new examination.  He therefore requested that the Board consider whether a new examination is warranted.  The Board has considered whether to remand this claim for a new VA examination, but finds that such remand is not warranted.  

The Board notes that there is no objective evidence suggesting the Veteran's PTSD has worsened since the October 2014 examination, and neither the Veteran nor his representative has identified any way in which a single symptom of the Veteran's PTSD has increased in severity since that examination.  See 38 C.F.R. § 3.327(a) (2015).  The duty to assist does not require a remand for re-examination solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-95, 60 Fed. Reg. 43186 (1995); Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999); Snuffer v. Gober, 10 Vet. App. 400 (1997).  In light of the above, the Board finds that a remand solely for the purpose of scheduling the Veteran for a new VA examination is not warranted.

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Higher Initial Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2015).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, the Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.

The Veteran has claimed entitlement to an initial rating in excess of 30 percent for his PTSD.  This rating has been assigned pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.

PTSD is evaluated pursuant to the General Rating Formula for Mental Disorders.  A 10 percent rating is assigned when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  Id.

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and the inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held "that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  In particular, the Federal Circuit has expressly rejected interpreting 38 C.F.R. § 4.130 in such a manner that would render specific symptomatology a secondary consideration at the 70 percent level.  Id.  In connection with the 70 percent rating criteria, "the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id.

With regard to the Global Assessment of Functioning (GAF) scores assigned, the GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  According to the American Psychiatric Association's DSM-IV, GAF scores from 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  GAF scores from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers and co- workers).  GAF scores of 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  GAF scores of 31 to 40 indicate some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

The Board is cognizant that, under the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.  Although the Board will discuss and consider the GAF scores of record, the Board will apply the most favorable evidence and will adjudicate the claim based on the totality of the evidence of record.  See 38 C.F.R. § 4.126(a)(2015).

Turning to the evidence of record, the Veteran reported in his March 2008 service connection claim that his PTSD has resulted in an inability to sleep at night; forgetfulness; constant edginess, anxiety, and guilty feelings; and difficulty focusing and concentrating.

The Veteran underwent a VA examination in December 2008.  Overall, the examiner determined that the Veteran's PTSD was characterized by the 30 percent criteria of occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).   Pertinent symptoms included problems with concentration, memory, anxiety, and depression leading to decreased work efficacy and problems with social interactions.  He assigned a GAF score of 62 to indicate that the Veteran has moderate daily symptoms with mild to moderate functional impairment.  

The examiner expressly determined that the Veteran's PTSD was not characterized by the 100 percent criteria of total occupational and social impairment.  Nor was it characterized by the 70 percent criteria of deficiencies in work, school, family relations, judgment, thinking, or mood.  Nor was it characterized by the 50 percent criteria of reduced reliability and productivity.

The examined notes that the Veteran had mild to moderate functional impairment in family role functioning, physical health, social/interpersonal relationships, and recreation/leisure pursuits, noting that the Veteran is not able to work at full capacity and has limited social interactions and overall diminished quality of life.  With respect to the impairment of his functional status and quality of life, the examiner noted that the Veteran's anxiety and depression cause avoidance behaviors leading to social isolation, occupational problems, and decreased quality of life.  

The examiner noted that the Veteran was employed full time and had been for the last 10 to 20 years.  It was noted that he had lost no time in the past 12-month period.  He identified decreased concentration, memory loss, and poor social interaction as relating to decreased occupational functioning.  

In terms of treatment, it was noted that the Veteran was not undergoing outpatient treatment and had never been hospitalized for a mental disorder.  It was noted that the Veteran was being treated with anti-anxiety medication with fair effect.  

With respect to family relationships, the Veteran had been married 20 years and had two children.  He reported his relationships with his wife and children are of good quality.  He reported that the quality of relationships outside the family is good.  He reported a recent decrease in interest in leisure activities recently.  

There was no history of suicide attempts or violence/assaultiveness.  His current psychosocial functional status was noted to be characterized by worsening social relationships, and it was noted that he had higher psychosocial functioning in the past.  

On examination, he was casually dressed with unremarkable psychomotor activity.  Speech was clear.  Attitude toward the examiner was cooperative and attentive.  Affect was normal.  Mood was depressed and dysphoric.  Attention was intact.  Orientation to person, time, and place was intact.  Thought process and thought content were unremarkable.  There were no delusions.  With respect to judgment, the Veteran understood the outcome of his behavior.  With respect to insight, the Veteran understood that he has a problem.  He had sleep impairment, characterized by problems falling and staying asleep and daytime sleepiness.  He had no hallucinations or inappropriate behavior.  He interpreted proverbs appropriately.  He did not have obsessive/ritualistic behavior.  He had mild, but frequent, panic attacks lasting minutes.  There were no homicidal or suicidal thoughts.  Impulse control was good and there were no episodes of violence.  He was able to maintain minimum personal hygiene and had no problems with activities of daily living.  

On examination, remote memory was normal, recent memory was mildly impaired, and immediate memory was mildly impaired.  For example, the Veteran had problems with concentration and distractibility.  

The Veteran's PTSD symptoms were noted to include recurrent and intrusive distressing recollections of the event; recurrent and distressing dreams; intense psychological distress at exposure to internal or external cues; efforts to avoid thoughts, feelings, or conversations associated with the trauma; efforts to avoid activities, places, or people that arouse recollections of the trauma; markedly diminished interest or participation in significant activities, feeling of detachment or estrangement from others; and restricted range of affect.  Persistent symptoms of increased arousal included difficulty falling or staying asleep, difficulty concentrating, and hypervigilance.  The disturbance causes clinically significant distress in social, occupational, or other important areas of functioning.  The Veteran attributed his anxiety and depression, which are present daily, and avoidance behaviors to the stress exposure.  

A March 2010 VA medical record reflects that the Veteran presented to the urgent care clinic requesting to see a psychiatrist for PTSD.  It was noted that he was also experiencing anxiety.  Another March 2010 record notes that depression and PTSD screening scores were positive.  For the depression screening, he responded that he has little interest or pleasure in doing things and feels down, depressed, or hopeless nearly every day.  It was noted that the screening indicated that his depression was severe.  He was found to not be a suicide risk.  

The March 2010 VA psychological consult notes that the Veteran reported that he has been struggling every day over the last eight to ten years and reported that felt he had no one to turn to.  He reported that his PTSD symptoms have significantly increased in the last eight to ten years.  He reported having intrusive thoughts and nightmares of things he saw in Beirut.  He reported he tries to keep busy in order to avoid thinking about his trauma and avoids talking about it with anyone.  He reported that he becomes quite emotionally upset (he cries at times) and his heart races when he thinks about it.  He reported having increasingly lost interest in pleasurable activities, including fishing and seeing friends, and that he feels unable to be close to anyone other than his wife.  He has persistent symptoms of hyperarousal including disrupted sleep patterns, irritability/anger, impaired concentration, and hypervigilance.  He has difficulty focusing on his job and often loses patience with employees and customers.  He reported he has lost at least one customer and one employee has quit as a result of his angry outbursts.  He was unsure about engaging in treatment due to a fear about facing his trauma and the impact this may have on his life.

On mental status examination, his appearance was well-groomed and he was appropriately attired.  Behavior was cooperative and fidgety.  Eye contact was established and maintained.  His mood was anxious, and his affect was stable, congruent with his mood, and tearful at times.  Speech was coherent, fluent, and of normal production.  Thought process was well-organized and goal-directed.  Thought content was relevant, rational, and appropriate to the topic.  With respect to suicidal ideation, he reported hopelessness and passive thoughts of being dead but denied any suicidal intent or plan, or even considering suicide seriously due to a concern for his family, among other reasons.  He denied homicidal ideation.  There was no evidence of delusions or hallucinations.  Orientation was intact.  Memory and concentration were intact.  His fund of knowledge was within normal limits.  Judgment was fair and insight was good.

In addition to the above, a March 2010 psychiatric consultation notes that the Veteran had high anxiety.  He reported that his irritability and impatience were affecting his family.  He reported that his business was losing some of its customers because of his impatience.  He reported daily anxiety, poor concentration, and avoidance of crowds and other people.  He reported he does not have any friends.  He denied hopelessness or suicidal ideation.  On mental status examination, the Veteran was appropriate in dress and grooming.  His behavior was pleasant and cooperative, and he maintained good eye contact.  He was alert and fully oriented.  His speech was of normal rate, tone, and volume.  His mood was tense and anxious.  His affect was congruent with his mood, and he was tearful at times.  His thought processes were mostly linear, logical, and goal-directed.  With respect to thought content, he denied hallucinations and suicidal or homicidal ideation.  No delusions were apparent, and he did not appear to be attending to internal stimuli.  Insight was fair, and judgment was intact.  Cognitive function was oriented to all spheres.  He registered information accurately.  Concentration and abstract reasoning were intact.  He was assigned a GAF score of 70.  

A May 2010 VA PTSD evaluation/assessment notes that the Veteran is in contact with his mother, father, and sister, but he does not see them often.  He reported he has a close and supportive relationship with his wife and is fairly close to his children.  He is in touch with a group of Marines with whom he served in Beirut.  He reported that he is not close to anyone else.  He reported that he does not have any activities that he enjoys doing at the present, having lost interest in almost all activities.  He can live independently and handle all activities of daily living.  He reported hopelessness and passive thoughts of being dead but denied any suicidal intent or plan, or ever considering suicide seriously due to a concern for his family, among other reasons.  He has never thought about how he would commit suicide.  The current risk of harming himself or others was low.  He was assigned a GAF score of 65.  

A June 2010 record from a session of a PTSD group that the Veteran had attended notes that the Veteran offered comments about how his anger is getting in the way of his business relationships.  

A February 2011 VA medical record notes that the Veteran was seeking to establish as a new patient with the Bradenton Community Based Outpatient Clinic (CBOC).  It was noted that he has episodic anxiety, depression, insomnia, and PTSD.  It was noted that he takes Trazodone and would like to be referred to the mental health professional associated with the clinic.  

A March 2011 VA medical record notes that the Veteran was deemed to be a low suicide risk.  It was noted that he did not exhibit any current suicidal ideation or gestures, but he had had occasional suicidal thoughts in the past 30 days.  

A March 2011 nursing note reflects the same reported symptoms as will be described in the psychiatric consult below, but also noting that the Veteran admits to suicidal ideations, noting that he has a plan but would not disclose it with no intent.

A March 2011 VA psychiatric consult note reflects that the Veteran reported having a terrible time sleeping.  He reported he always feels like something bad is going to happen.  He has no enthusiasm or joy for anything.  He isolates quite a lot.  He is very depressed and anxious, bored.  He does not trust anybody.  He has a lack of interest in anything, and he also has fatigue.  He owns a small business but has had difficulty with clients, driving some business away because of his anger.  He takes Trazodone, which seemed to help him more initially but does not help him as much now.  He has primary initial insomnia, sleeping four hours per night with two to three nightmares per month.  He has anxiety, with a lot of worry, fear, and difficulty concentrating and focusing most of the day, every day.  His depression was at a level of 7 on a scale of 10, and he was noted to be very anhedonic.  His motivation and initiative were poor.  He socialized very little and rated his irritability as 4 on a scale of 4.  He has had suicidal thoughts but denied any intent or plan.  He denied psychotic symptoms or substance abuse.  He was assigned a GAF score of 55.

Medical records dated in May 2012, April 2013, and May 2014 note that the Veteran has episodic anxiety, depression, insomnia, and PTSD.

A May 2014 nursing assessment note reflects that the Veteran had a negative depression screen, having answered "Not at all" when asked if he has little interest or pleasure in doing things or if he was feeling down, depressed, or hopeless.  

The Veteran also underwent a VA examination in October 2014.  As in the December 2008 examination, the October 2014 VA examiner determined that the Veteran's PTSD was best characterized by the 30 percent criteria of occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).

Of the symptoms that are enumerated in the rating criteria, the examiner determined that the Veteran's PTSD was manifested by depressed mood; anxiety; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

On examination, his appearance was clean, and he was casually and appropriately dressed.  His psychomotor activity was unremarkable.  Speech was spontaneous, clear, and coherent.  His attitude toward the examiner was cooperative and attentive.  His affect was appropriate.  Mood was anxious, depressed, and dysphoric.  Thought process and thought content were unremarkable.  With respect to judgment, he understood the outcome of behavior.  In terms of insight, he understood that he has a problem.  He did not have inappropriate behavior.  There were no homicidal or suicidal thoughts present.  Impulse control was good.  There were no episodes of violence.  He was able to maintain minimum personal hygiene.  

The Veteran has described having positive relationships with his wife and two sons.  He indicated one of his sons was recently discharged from the Marine Corps and will be living at home until he leaves for school, and that he visits his other son in Orlando quite often.  He described his relationship with his parents as "as good as we can be."  He reported he is in contact with military friends online.  He reported that his family members are the only people with whom he is close.  He used to fish but has not done so in a while.  He reported he stays at home with his wife and that they occasionally go out to dinner.  

He reported that he and his wife still operate a business and that it has been in his hands since 2006 or 2007.  He reported that his business is going "downhill" and that he his "losing interest" in it.  He believes this is part of the depression he is experiencing.

The examiner noted that the Veteran was seen for a PTSD evaluation in early 2010 and was seen by a psychiatrist in 2011.  He is currently taking Trazodone but is no longer receiving psychiatric treatment through VA.  

The Veteran's PTSD symptoms were noted to include recurrent, involuntary,  and intrusive distressing memories of the event; recurrent distressing dreams; intense or prolonged psychological distress at exposure to internal or external cues; marked physiological reactions to internal or external cues; avoidance of or efforts to avoid distressing memories, thoughts, or feelings about or closely associated with the trauma; avoidance of or efforts to avoid external reminders (people, places, conversations, activities, objects, situations) that arouse distressing memories, thoughts, or feelings about or closely associated with the trauma; persistent and exaggerated negative beliefs or expectations about oneself, others, or the world; persistent negative emotional state; markedly diminished interest or participation in significant activities; feelings of detachment or estrangement from others; irritable behavior and angry outbursts (with little or no provocations) typically expressed as verbal or physical aggression toward people or objects; hypervigilance; exaggerated startle response; problems with concentration; and sleep disturbance.  These symptoms were noted to cause clinically significant distress in social, occupational, or other important areas of functioning.  

Other than the above, the Veteran also has the following symptoms that are attributed to his PTSD: daily intrusive memories; quite often having nightmares; distressing memories triggered by thoughts, sights, sounds, and smells; and physical reactions in response to triggers for trauma.  He also had avoidance of memories, thoughts, or feeling about the trauma; and avoidance of parking garages or other big concrete buildings, sometimes movie theaters, big open spaces, and concrete.  He also reported persistent and exaggerated negative belief about himself, others, or the world, noting that "the world's an evil place."  He also had persistent, distorted cognitions about the cause or consequence of the traumatic events.  He had a persistent negative emotional state, anhedonia, detachment, and restricted range of affect.  

He also endorsed irritability and anger, noting that he gets irritated and angry at times, but does not show it.  He reported hypervigilance, noting that he has to have his back to a wall and know where the exits are.  He reported exaggerated startle response.  He reported difficulties in concentration, nothing that he can no longer multi-task and that he is scatterbrained at times.  He reported he sleeps an average of three or four hours per night.  

Under the heading of non-PTSD symptoms was noted that the Veteran has depressed mood all of the time.  Suicidal ideation was also noted, as the Veteran endorsed suicidal thoughts but denied intent or plan.  

Based on the above, the Board has resolved reasonable doubt in favor of the Veteran and finds that his PTSD most closely approximates the criteria for a 50 percent rating.  With respect to the enumerated 50 percent criteria, the Board notes that there is some indication of restricted range of affect, but the Veteran's affect was mostly normal.  His speech is not noted to be characterized by any of the impairments that are listed in the 50 percent criteria.  The December 2008 VA examination report notes mild but frequent panic attacks, which satisfies the 50 percent criteria.  The evidence does not indicate that he has difficulty in understanding complex commands, which is another of the 50 percent criteria.  Mild memory loss is noted, which more closely satisfies the 30 percent rating criteria rather than the criteria listed under the 50 percent or higher ratings.  The Veteran's judgment is regularly noted to be intact, and there is no indication of impairment to abstract thinking.  

The Board does find, however, that the above evidence reflects that there are disturbances of motivation and mood, as the Veteran is routinely noted to not enjoy activities that he once enjoyed, and it is indicated that he has been paying less attention to his business.  The Veteran's reports of difficulty concentrating and focusing further reflect a level of impairment that is consistent with the 50 percent rating.  The evidence also clearly reflects that the Veteran is having difficulty in establishing and maintaining effective work and social relationships.  While he does have good relationships with his immediate family, he has reported on multiple occasions that he has few or no other friends.  He has also reported that his anger and impatience have driven away at least one of his employees, and that he has lost at least one customer.  Resolving the benefit of the doubt in favor of the Veteran, the Board finds that entitlement to a 50 percent rating is warranted for the entire appeals period.

The Board has considered whether a rating in excess of 50 percent is warranted but finds that such a rating must be denied.  Of the enumerated 70 percent rating criteria, the Board finds that, while there is one instance of suicidal ideation during the appeals period, the Veteran has mostly either denied suicidal ideation or reported some passive thoughts of death.  The Board finds that this one notation of suicidal ideation in an eight-year period has not contributed to occupational and social impairment with deficiencies in most areas.  The Veteran has not exhibited obsessional rituals or speech that is intermittently illogical, obscure, or irrelevant.  The evidence demonstrates a lot of anxiety, but the Veteran's level of anxiety is not near-continuous and is adequately contemplated by the 30 percent criterion of "anxiety" and the 50 percent criterion of "panic attacks more than once a week."  Likewise, while the Veteran's depression does impact his abilities run his business and engage in leisure activities, the evidence does not reflect that it is "near continuous" or that it rises to such severity to implicate his ability to function independently, appropriately, and effectively.  

While the Veteran does demonstrate problems with anger and irritability, he is regularly noted to not manifest impaired impulse control as contemplated by the 70 percent criteria, as there is no indication of violence.  There is no indication of spatial disorientation, as the Veteran is fully oriented in all of the records that note orientation.  Nor is there an indication that the Veteran neglects his personal appearance and hygiene.  While he has been having increased difficulty running his business due to his PTSD, he does not appear to have a problem with adapting to stressful circumstances themselves.  Finally, he is not shown to be unable to establish and maintain effective relationships, as his relationships with his wife and children are consistently noted to be good.  

With respect to non-enumerated symptoms, the Board finds that none of the above symptoms reflecting impairment in occupational and social functioning, judgment, thinking, mood, self-care, and impulse control that raise the overall level of the Veteran's psychiatric impairment to a severity that would justify a 70 percent rating.

Even though the Veteran's PTSD symptoms are demonstrated to result in deficiencies in work and mood, they do not result in deficiencies in family relations, judgment, and thinking.  Therefore, the Board finds that the criteria for a 70 percent rating are not satisfied.

None of the criteria that are enumerated in the 100 percent disability rating is demonstrated by the evidence of record, nor has the Veteran actually asserted that any such impairment is shown.

The Board notes that the Veteran's GAF scores are noted to be 55, 62, 65, and 70.  Such scores, for the most part, suggest a level of impairment that is less than what is suggested by the 50 percent rating that is being assigned herein.  The Board finds, however, that the qualitative description of the Veteran's PTSD symptoms is consistent with the assignment of the 50 percent rating. 

In short, applying the benefit of the doubt doctrine, the Board finds that a 50 percent rating, but no higher, is warranted for the Veteran's PTSD for the entire period that is contemplated by this appeals period.  

In reaching this conclusion, the Board also has considered whether the Veteran is entitled to a greater level of compensation for the disability at issue on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability is inadequate.  Second, if the schedular evaluations do not contemplate the Veteran's level of disability and symptomatology and are found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

Specifically, the Board finds that the rating criteria of Diagnostic Code 9411 for the Veteran's service-connected PTSD adequately contemplate the levels of cognitive, social, and occupational impairment that are demonstrated in the evidence of record.  The assigned GAF scores appear to accurately quantify the Veteran's overall level of impairment and are consistent with no more than the 50 percent rating that has been granted.  

The Veteran has not been hospitalized for this disability during the period that is contemplated by this appeal.  His PTSD has not caused marked interference with employment.  While his PTSD has had an adverse impact on his ability to run his business, he has not missed any work due to his PTSD and the impairment with his ability to work that has been demonstrated by the record is already contemplated by the 50 percent rating.  

In short, there is nothing in the record to indicate that the service-connected PTSD on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, the Board also recognizes that the Court of Appeals for Veterans Claims has clarified that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  While the Veteran has certainly contended that his PTSD interferes with his ability to work, he still runs his own business and supervises its day-to-day operations.  He has not specifically contended that this particular disability renders him unemployable and the evidence does not otherwise suggest that this is the case.  For these reasons, the Board finds that a claim for TDIU due specifically to the disability at issue in this case has been raised by neither the Veteran nor by the record.


ORDER

Entitlement to an initial evaluation of 50 percent, but no higher, for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


